Citation Nr: 0910296	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 until June 1970, 
including a tour of duty in the Republic of Vietnam from 
October 1967 until October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; a residual scar of the right hand, evaluated as 
noncompensable, a residual scar of the right lower leg, 
evaluated as noncompnsable and a residual scar of the right 
upper leg, evaluated as noncompensable; the current combined 
rating for the Veteran's service-connected disabilities is 80 
percent.

2.  The Veteran has a high school education and past work 
experience in housekeeping.

3.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2006 and November 2006 
that addressed all notice elements.

The Board notes that during the September 2008 Board hearing 
the Veteran indicated that he was in receipt of benefits from 
the Social Security Administration.  A review of the record 
reflects the Veteran's Social Security file has not yet been 
obtained.  VA's duty to assist extends to obtaining records 
from the Social Security Administration. 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(c)(2).  However, in the present case, the 
Board finds the record is sufficient to grant in full the 
benefit sought on appeal.  Thus, a remand for to obtain the 
SSA records is not necessary. See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  In this regard, all Veterans 
who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.  Nevertheless, it is the established policy of VA that 
all Veterans who are individually unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 
38 C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

In this case, service connection is in effect for 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; a residual scar of the right hand, evaluated as 
noncompensable, a residual scar of the right lower leg, 
evaluated as noncompnsable and a residual scar of the right 
upper leg, evaluated as noncompensable.  The current combined 
rating for the Veteran's service-connected disabilities is 80 
percent.  Thus, the Veteran clearly meets the criteria of 
38 C.F.R. § 4.16 (a).

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran was unemployed is not enough.  The question is 
whether his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment. See Van Hoose v. Brown, 4 Vet. App. 
361 (1993). 

A review of the record reveals that the Veteran has a high 
school education and last worked as a housekeeping aid.  A 
prior May 2003 VA record noted prior employment as a laundry 
worker and reflected the Veteran had 6 months of technical 
training in addition to his high school diploma.  On the 
Veteran's June 2006 application for TDIU he indicated he 
noted that he lost varied periods of time from his work at 
the VA due to his disability.  Although the Veteran noted the 
last date of employment as June 2006, a statement signed by 
his supervisor at the VA noted the last date of employment as 
April 2005.  No reason for the termination of the Veteran's 
employment was provided.  

Evidence for consideration with respect to this matter 
includes VA outpatient treatment records, private medical 
records and reports from VA examinations.  A May 2003 VA 
outpatient treatment record noted the Veteran had completed 
12 years of education and 6 months of technical training.  He 
did not have a valid license or automobile for use.  His 
longest full time job was 6 years.  His most recent 
occupation was as a laundry worker.  His usual employment 
pattern over the prior 3 years was part time, irregular or 
day work.  He had not worked in the past 30 days.  
Significantly, however, the VA physician did not express an 
opinion as to why the Veteran had not been working or 
indicate whether the Veteran's service-connected disabilities 
precluded him from work.

A VA examination dated in July 2003 considered the Veteran's 
complaints related to PTSD.  The Veteran indicated that he 
had been hospitalized for alcohol and drug dependence and 
related a history of unemployment and homelessness.  The 
examiner reviewed the record, considered the Veteran's 
complaints and examined the Veteran.  During this 
examination, the Veteran indicated that he wanted to get his 
old job of waxing floors back.  The examiner concluded that 
the Veteran had history of alcohol dependence, chronic 
history of drug dependence and PTSD.  It appeared that the 
alcohol and drug dependence originated with his experiences 
in Vietnam and trying to deal with the stresses of combat.  
He was described as seriously impaired in overall functioning 
from sleep disturbance, appetite disturbance, drug and 
alcohol addiction and a history of arrests and homelessness.  
The Global Assessment of Functioning score (GAF) was 45 
reflecting a serious impairment of functioning. 

VA outpatient treatment records dated in August 2006 reflect 
the Veteran was admitted for 5 days for a seizure secondary 
to hypoglycemia.  The hospital discharge summary noted he was 
discharged home and was to work and exert himself as 
tolerated.  

The Veteran was afforded a VA examination in September 2006 
to assess his physical condition and functioning.  The 
examiner noted the Veteran had PTSD, headaches, 
cardiomyopathy, hypertension, diabetes mellitus, type 2, 
hypercholesterolemia, and pancreatitis.  The Veteran last 
worked in June 2004 at the VA in the maintenance department.  
He reported multiple admissions to VA during the past year 
resulting in 3 months off from his job.  He related he was 
ultimately discharged from the job.  The Veteran reported 
hospitalizations in June, August, May and January 2006 due to 
diabetes, seizure disorder, heart failure and brain aneurysm.  

The concluding diagnoses were diabetes mellitus type 2, 
cardiomyopathy, hypertension, pancreatitis, 
hypercholesterolemia and scars.  The examiner indicated that 
the Veteran could not lift and carry more than 5 pounds.  He 
could sit for 30-45 minutes and can only stand for 20-30 
minutes.  He could walk with a limping gait up to 50 feet and 
then rest.  He could not climb, kneel, bend, twist, pull or 
push.  He could do simple grasping with the right and left 
hands.  He could do fine manipulation.  He could not drive or 
operate machinery.  He could not work in cold temperatures or 
noisy environments.  The examiner concluded that the Veteran 
was unemployable.  

The Veteran also underwent a VA PTSD examination in September 
2006.  The Veteran reported he went into a diabetic coma for 
4 days and spent 1 1/2 weeks in the hospital.  He explained he 
was put out of work on disability status by his treating 
doctors as a result of his diabetes.  He described his 
general physical health as poor.  The examiner noted the 
Veteran was not working due to his diabetes based upon 
doctor's advice.  The Veteran previously worked for the 
Albany VA through a compensated work therapy program.  He 
indicated he obtained rank of job coach and indicated he 
would still be working if his physical health allowed it.  

The examiner noted the Veteran's occupational impairment was 
primarily related to physical disability at this point in 
time.  In spite of the Veteran's long history of drug and 
alcohol abuse, the examiner noted that the Veteran had a long 
history of these problems where he was gainfully employed.  
It did not appear the PTSD alone caused him to be 
unemployable.  However, the examiner noted the Veteran was 
described as violent at times.  The Veteran was estranged 
from most family but appeared sociable.  

Mental status examination reflected adequate speaking 
vocabulary and logical and focused speech.  Mood was 
described as depressed or stressed.  He struggled with 
emotions when sober.  He indicated mood and PTSD symptoms 
bothered him less when drunk.  He described himself as having 
low frustration tolerance and quick temper.  He denied being 
aggressive, destructive or violent.  He noted he sometimes 
heard mumbling and saw a face that disappeared when he opened 
his eyes but it was unclear whether the Veteran actually ever 
experienced auditory or visual hallucinations.  He denied 
paranoia, brooding or compulsions.  He described himself as 
tense in crowds but did not have true panic or anxiety 
attacks.  His appetite and sleep were poor.  He indicated he 
was afraid to sleep after the diabetic coma.  Self esteem was 
low but he described with pride the fact that he became a job 
coach prior to the diabetic coma.  He reported impaired 
concentration but there was no objective evidence of deficits 
in memory.  He reported some prior suicidal ideation but no 
present ideation.  The examiner noted a significant post-
military stressor was the Veteran's recent physical illness 
that caused him to discontinue working.  The Veteran had 
described work as a source of enjoyment and stabilization.  

The Veteran was described as seriously impaired in 
functioning with sleep disturbance, appetite disturbance, 
anxiety and problems from drug and alcohol dependency.  The 
Veteran was currently unemployable based on his physical 
health condition as he recently diagnosed with diabetes and 
spent a week and a half in the hospital. The PTSD alone did 
not cause him to be unemployable.  The examiner felt the 
condition may improve and he may ultimately be able to return 
to work.  The GAF was 45.  

A November 2006 VA hospital record reflects the Veteran was 
admitted for excessive alcohol intake and uncontrolled 
hypertension and diabetes mellitus due to noncompliance.  

The Veteran underwent a VA examination in December 2006 to 
assess the severity of his diabetes mellitus.  The examiner 
reviewed the record and examined the Veteran.  The examiner 
noted the Veteran had a history of pancreatitis and that the 
combination of alcohol and noncompliance with medication made 
his diabetes suboptimal at best.  He denied admissions for 
ketoacidosis but noted he had been treated for episodes of 
hypoglycemia.  The Veteran noted he was not working because 
of medical conditions and the examiner noted several 
hospitalizations for acute alcohol intoxication.  The 
examiner noted that diabetes did not affect activities of 
daily living and rather, if the Veteran complied with 
medication his quality of life would increase.  The 
conclusion was diabetes mellitus, as likely as not due to 
exposure to herbicides.   

A December 2006 VA outpatient treatment record noted the 
Veteran had been hospitalized 7 times for medical problems 
since his last interview.  He indicated he had not completed 
any additional education since the last visit. He did not 
have a valid driver's license or an automobile available for 
use.  The Veteran did not answer the question concerning his 
last occupation.  He denied any current employment and did 
not consider treatment for employment to be important.  
Another December 2006 VA outpatient treatment record 
reflected the Veteran reported he used to work for the Albany 
VA but a doctor recommended he be removed from duties after 
he went into a diabetic coma on the job.  

VA records confirm the Veteran was admitted for 2 days in 
April 2007 for diabetic ketoacidosis and possible starvation 
ketoacidosis.  Private records also reflect the Veteran was 
admitted to the hospital in September 2008 for hypoglycemia 
and diabetes mellitus. 

The Veteran also submitted a statement of his spouse in 
support of his claim.  The Veteran's wife indicated the 
Veteran's PTSD, uncontrollable diabetes, hepatitis C and high 
blood pressure caused him to be unable to work.  She 
indicated he was unable to sleep at night and was very angry.  
She described the Veteran as mentally unstable due to PTSD.  
She related the drugs were "past history" and related that 
the Veteran's symptoms were related to his fighting in 
Vietnam.  She reported that the symptoms were worsening.  She 
also noted that the Veteran had diabetes mellitus and 
explained his sugar levels were uncontrollable.  

The Veteran also provided testimony at a Board hearing in 
September 2008.  The Veteran testified that he was last 
treated for diabetes a couple days prior to the hearing.  He 
explained he was hospitalized at a private hospital for 4 
days.  Prior to that incident, he was last hospitalized at VA 
around August 2007.  He explained he took insulin and that he 
could function for approximately 4 hours after taking it.  He 
related that he passed out if his sugar level became too low.  
The Veteran related he last worked around July 2005 in VA's 
housekeeping department.  He related he left VA because he 
kept passing out from his diabetes.  He indicated his 
diabetes was uncontrollable and his vision had deteriorated.  
The Veteran's spouse testified that he Veteran was rude, mean 
and angry towards everyone.  She explained they had to live 
in separate trailers because of his anger.  She indicated the 
condition was getting worse and even small things made him 
angry.  She testified that given his anger he would not be 
able to get along with people and noted he did not get along 
with anyone in the neighborhood.  The Veteran testified he 
could no longer work in housekeeping as it required using 
machines and he was not allowed to use them.  He also 
indicated he received SSA benefits.  

Examining the evidence in light of the rating criteria listed 
above reflects the Veteran is clearly unemployable.  In fact, 
the September 2006 VA examination concluded he was 
unemployable and listed significant limitations in his 
functioning.  Additionally, the Board is of the opinion that 
the evidence concerning whether the service-connected 
disabilities resulted in his unemployability is at an 
approximate balance and the appeal will be allowed.  

The Veteran's primary service-connected disability is PTSD, 
currently evaluated as 70 percent disabling.  While the 
September 2006 VA examination which assessed the PTSD 
concluded that the PTSD alone did not result in 
unemployability, this examination also assigned a GAF of 45.  
Similarly, the prior July 2003 VA examination assigned a GAF 
of 45.  The Global Assessment of Functioning (GAF) scale 
reflects psychological, social and occupational functioning 
on a hypothetical continuum of mental illness. Richard v. 
Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). A score of 
41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  In 
other words, the September 2006 examination clearly noted the 
service-connected PTSD alone posed significant impairment in 
the Veteran's ability to maintain employment.  

Additionally, the Board notes the Veteran has a history of 
frequent hospitalizations for his service-connected diabetes 
mellitus.  The Board notes there were at least 3 inpatient 
hospital admissions for complications of diabetes mellitus 
since 2006.  Additionally, there were several other occasions 
where the Veteran presented to the hospital for episodes of 
hypoglycemia or unusual sugar levels.  Most significantly, 
there is evidence suggesting the Veteran's diabetes mellitus 
resulted in his unemployability.  For example, there are 
several records in which the Veteran related that he was 
advised by a physician not to work because of his 
uncontrollable diabetes.  Additionally, the September 2006 VA 
examination noted that the Veteran's physical disabilities, 
and specifically the PTSD, rendered the Veteran unemployable.  

The Board notes that the treating physician's record 
directing the Veteran to stop working is not included in the 
claims file.  In this regard, the law generally holds that a 
layman's account of what a doctor said is generally too 
attenuated to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995) ("the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  However, in the present case, the 
record reflects the Veteran consistently reported this 
situation to physicians and there is no evidence indicating 
the Veteran was mistaken. See Buchanan v. Nicolson, 451 F.3d 
1331 (Fed.Cir. 2006) (where lay evidence provided is credible 
and competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder); Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony).  Furthermore, as these records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  In sum, although 
there is no proof that the Veteran was specifically directed 
to stop working because of his diabetes, the Board finds the 
Veteran's testimony concerning this matter to be credible.   

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of- the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The Board is of the opinion that the point of equipoise has 
been reached in this matter. While there is evidence which 
reflects that the Veteran has significant nonservice-
connected disabilities that may contribute to his 
unemployability, there is also evidence that the Veteran's 
service-connected disabilities alone preclude him from 
working.  As explained above, the Veteran's PTSD poses a 
significant impairment in the Veteran's ability to function.  
This limitation, combined with the frequent hospitalizations 
for the diabetes, would likely render it impossible for the 
average person to follow a substantially gainful occupation. 
38 C.F.R. § 3.340.  

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not the Veteran is precluded 
from work by his service-connected PTSD and diabetes mellitus 
as he is due to his other non-service-connected impairments.  
As such, a total disability evaluation based upon individual 
unemployability is warranted.


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


